DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 07, 2021 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Status of Claims
Claims 1-3 and 5-19 are pending, with claims 1, 5, 9, and 12 currently amended and claims 16-19 new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second coating layer includes … the second surface bonded to a second cooling means" in lines 4-5.  There is insufficient antecedent basis for the limitation of the second surface of the second coating layer in the claim. Also, claim 9, upon which claim 13 depends, already recites a second cooling means in line 11. Therefore, the claim scope is not clear. For the purpose of examination, "the second coating layer includes … the second surface bonded to a second cooling means" in lines 4-5 is interpreted as "the second coating layer includes … a second surface bonded to the second cooling means"

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimochi (US PG-Pub No.: 2019/0103340 A1, hereinafter, “Tsuchimochi”).
Regarding claim 1, Tsuchimochi discloses a power module (see Tsuchimochi, FIG. 3), comprising:
an upper substrate (30+50, ¶¶ [0038] and [0043]) and a lower substrate (38+58, ¶¶ [0040] and [0045]) that are made of a metal material (¶¶¶¶ [0038], [0040], [0043], 
a semiconductor device (20, ¶ [0034]) disposed between a lower surface of the upper substrate (30) and an upper surface of the lower substrate (38) and establishing an electrical connection therewith (FIG. 3);
at least one coating layer (28, FIG. 3) bonded to at least one of an upper surface of the upper substrate (30) or a lower surface of the lower substrate;
a metal spacer (24, ¶ [0039]) disposed between the lower surface of the upper substrate (30) and an upper surface of the semiconductor device (20, FIG. 3);
solder layers (23+25+27, ¶¶ [0038] and [0040]) respectively disposed between the upper substrate (30), the metal spacer (24), the semiconductor device (20), and the lower substrate (38, FIG. 3), such that the upper and lower substrates (30 and 38), the metal spacer (24), and the semiconductor device (20) are bonded to one another by the respective solder layers (23+25+27); and
a body (12, FIG. 3) at least partially enclosing the upper and lower substrates (30+38), the metal spacer (24), and the semiconductor device (20, FIG. 3),
wherein a portion of the body (12) is disposed between the separate parts of the upper substrate (30+50) and between the separate parts of the lower substrate (38+58, FIG. 3).

However, Tsuchimochi discloses in another embodiment (FIG. 7) that a cooling means (70, ¶ [0056]) bonded to the at least one coating layer (28, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a cooling means bonded to the at least one coating layer, in order to further dissipate heat.

Regarding claim 2, Tsuchimochi discloses the power module of claim 1, wherein the at least one coating layer (28) is made of a ceramic material (¶ [0039]).

Regarding claim 3, Tsuchimochi discloses the power module of claim 1, wherein a thickness of each of the upper substrate (30) and the lower substrate (38) is greater than a thickness of the at least one coating layer (28, FIG. 3).

Regarding claim 5, Tsuchimochi discloses the power module of claim 1, further comprising: another metal spacer (36, ¶ [0040]) disposed between the lower surface of the upper substrate (30) and the upper surface of the lower substrate (38, FIG. 3).

Regarding claim 6, Tsuchimochi discloses the power module of claim 1, wherein the at least one coating layer (28) bonded to the upper (30) or lower substrate has one surface (bottom surface) bonded to the upper surface of the upper substrate (30) or the lower surface of the lower substrate, while another surface (top surface) of the at least 

Regarding claim 9, Tsuchimochi discloses a power module (see Tsuchimochi, FIG. 3), comprising:
an upper substrate (30+50, ¶¶ [0038] and [0043]) and a lower substrate (36+56, ¶¶ [0040] and [0045]) that are made of a metal material ((¶¶¶¶ [0038], [0040], [0043], and [0045]), each of the upper and lower substrates (30+50 and 36+56) having separate parts spaced apart from each other (FIG. 3), wherein at least one of the separate parts of each of the upper and lower substrates (30+50 and 36+56) is connected to a driving motor to supply power (¶¶ [0033] and [0035], e.g., to supply power for a vehicle);
a semiconductor device (20, ¶ [0034]) disposed between a lower surface of the upper substrate (30) and an upper surface of the lower substrate (36) and establishing an electrical connection therewith (FIG. 3);
a first coating layer (28, FIG. 3) bonded to an upper surface of the upper substrate (30);
a second coating layer (34, FIG. 3) bonded to a lower surface of the lower substrate (36); 
a metal spacer (24, ¶ [0039]) disposed between the lower surface of the upper substrate (30) and an upper surface of the semiconductor device (20, FIG. 3);
solder layers (23+25+27, ¶¶ [0038] and [0040]) respectively disposed between the upper substrate (30), the metal spacer (24), the semiconductor device (20), and the 
a body (12, FIG. 3) at least partially enclosing the upper and lower substrates (30+36), the metal spacer (24), and the semiconductor device (20, FIG. 3),
wherein a portion of the body (12) is disposed between the separate parts of the upper substrate (30+50) and between the separate parts of the lower substrate (36+56).
Tsuchimochi is silent in the same embodiment regarding a first cooling means bonded to the first coating layer; and a second cooling means bonded to the second coating layer.
However, Tsuchimochi discloses in another embodiment (FIG. 7) that a first cooling means (upper 70, ¶ [0056]) bonded to the first coating layer (28); and a second cooling means (lower 70) bonded to the second coating layer (34, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a first cooling means bonded to the first coating layer; and a second cooling means bonded to the second coating layer, in order to further dissipate heat.

Regarding claim 10, Tsuchimochi discloses the power module of claim 9, wherein the first and second coating layers (28+34) are made of a ceramic material (¶¶ [0039] and [0041]).

claim 11, Tsuchimochi discloses the power module of claim 9, wherein each thickness of the upper substrate and the lower substrate (30+36) is greater than each thickness of the first coating layer and the second coating layer (28+34, FIG. 3).

Regarding claim 12, Tsuchimochi discloses the power module of claim 9, wherein another metal spacer (44, ¶ [0043]) is disposed between the lower surface of the upper substrate (50) and the upper surface of the lower substrate (56, FIG. 3).

Regarding claim 13, Tsuchimochi discloses the power module of claim 9, wherein the first coating layer (28) includes a first surface (bottom surface) bonded to the upper surface of the upper substrate (30) and a second surface (top surface) bonded to the first cooling means (upper 70, FIG. 7), and the second coating layer (34) includes a first surface (top surface) bonded to the lower surface of the lower substrate (36) and the second surface (bottom surface) bonded to a second cooling means (lower 70, FIG. 7).
Note: for the purpose of examination, "the second coating layer includes … the second surface bonded to a second cooling means" in lines 4-5 is interpreted as "the second coating layer includes … a second surface bonded to the second cooling means."

Regarding claim 16, Tsuchimochi discloses the power module of claim 1, wherein the separate parts of the lower substrate (38+58) include a first part (38) and a 

Regarding claim 17, Tsuchimochi discloses the power module of claim 1, wherein the body (12) includes an epoxy molding compound (¶ [0035]).

Regarding claim 18, Tsuchimochi discloses the power module of claim 9, wherein the separate parts of the lower substrate (36+56) include a first part (36) and a second part (56) separated from each other by the portion of the body (12, FIG. 3), and wherein the metal spacer (24) and the semiconductor device (20) are disposed between the upper substrate (30+50) and the first part of the lower substrate (36), and another metal spacer (44, ¶ [0043]) is disposed between the upper substrate (30+50) and the second part of the lower substrate (36, FIG. 3).

Regarding claim 19, Tsuchimochi discloses the power module of claim 9, wherein the body (12) includes an epoxy molding compound (¶ [0035]).

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimochi (US PG-Pub No.: 2019/0103340 A1, hereinafter, “Tsuchimochi”), as s 1 and 9 above, and further in view of Aono et al. (US PG-Pub No.: 2016/0358840 A1, hereinafter, “Aono”), prior art of record.
Regarding claim 7, Tsuchimochi discloses the power module of claim 1.
Tsuchimochi is silent regarding that the at least one coating layer (28) has a thickness equal to or less than 0.3 mm.
However, Aono discloses a circuit substrate for a power module (Aono, ¶ [0002]), comprising a ceramic substrate with a thickness of at most 0.4 mm (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s at least one coating layer with a thickness at most 0.4 mm, as taught by Aono, in order to reduce thermal resistivity and brittleness (see Aono, ¶ [0022]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s at least one coating layer with a thickness equal to or less than 0.3 mm, since when the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 8, Tsuchimochi discloses the power module of claim 1, wherein either of the upper substrate (30) and the lower substrate (38) has a thickness larger than a thickness of the at least one coating layer (28, FIG. 3).
Tsuchimochi is silent regarding either of the upper substrate (30) and the lower substrate (38) has a thickness at least five times a thickness of the at least one coating layer (28).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s upper substrate and lower substrate, which are heat spreaders, with a thickness of 0.1-1.5 mm and preferable at least 0.5 mm, and the at least one ceramic coating layer with a thickness of 0.1-3 mm and preferable at most 0.4 mm, as taught by Aono, in order to improve the heat dissipation and decrease the brittleness of the ceramics (Aono, ¶¶ [0022] and [0025]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form either of Tsuchimochi’s upper substrate and the lower substrate with a thickness at least five times a thickness of the at least one coating layer, since a prima facie case of obviousness exists when optimizing within prior art conditions. See MPEP § 2144.05(II)(I).

Regarding claim 14, Tsuchimochi discloses the power module of claim 9.
Tsuchimochi is silent regarding that each of the first and second coating layers has a thickness equal to or less than 0.3 mm.
However, Aono discloses a circuit substrate for a power module (Aono, ¶ [0002]), comprising a ceramic substrate with a thickness of at most 0.4 mm (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s each of the first and see Aono, ¶ [0022]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s each of the first and second coating layers with a thickness equal to or less than 0.3 mm, since when the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 15, Tsuchimochi discloses the power module of claim 9, wherein the upper substrate (30) has a thickness larger than a thickness of the first coating layer (28), and the lower substrate (36) has a thickness larger than a thickness of the second coating layer (34, FIG. 3).
Tsuchimochi is silent regarding that the upper substrate has a thickness at least five times a thickness of the first coating layer, and the lower substrate has a thickness at least five times a thickness of the second coating layer.
However, Aono discloses a circuit substrate for a power module (Aono, ¶ [0002]), wherein a metal heat spreader has a thickness of 0.1-1.5 mm and preferable at least 0.5 mm (¶ [0025]); and a ceramic substrate has a thickness of 0.1-3 mm and preferable at most 0.4 mm (¶ [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Tsuchimochi’s upper substrate and lower substrate, which are heat spreaders, with a thickness of 0.1-1.5 mm and preferable at least 0.5 mm, and the first and second ceramic coating layers with a prima facie case of obviousness exists when optimizing within prior art conditions. See MPEP § 2144.05(II)(I).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 




/XIA L CROSS/Examiner, Art Unit 2892